Citation Nr: 1434779	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1947 to February 1952 including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected disabilities, without consideration of his age or non-service connected disabilities, do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Claimants for TDIU must be also advised that the evidence must show that he or she is unable to follow substantially gainful employment.  

A September 2011 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in April 2011, October 2011, and January 2014, which involved review of the Veteran's claims file, in-person interviews, physical assessments, and opinions concerning the impact of the Veteran's service-connected disabilities.  The Board finds these examinations to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported their conclusions with rationales that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

The Veteran has stated that he does not feel that any employer will hire him due to his service-connected disabilities.  Specifically, the Veteran contends that he is unable to find work due to the residuals of his service-connected cold injuries, which cause him difficulty gripping, driving, standing and walking for long periods of time.

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

Following separation from service the Veteran worked for 27 years as an electrical mechanic.  According to his claim for benefits, he retired in 1994.  The Veteran's claim also indicates that he became too disabled to work in 1994, but that he did not retire due to his disability. 

The Veteran's service connected disabilities are residuals of cold injury, left foot rated 30 percent; right wrist degenerative arthritis, wood shrapnel injury rated 30 percent; residual cold injury, right foot rated 30 percent; residuals of cold injury with osteoarthritis, left hand rated 20 percent; residuals of cold injury with osteoarthritis, right hand rated 20 percent; tinnitus rated 10 percent and haring loss rated non-compensable.  His combined rating is 90 percent.  

On a June 2010 cold injury protocol examination worksheet, the Veteran stated that he had last worked in 1997, and that his cold disabilities forced him to wear heavy boots and socks during the winter.  He also stated that his cold injuries caused foot pain, weakness and difficulty in walking and standing.  The Veteran denied having any cold related injuries to his upper extremities.

An October 2010 VA examination report noted that the Veteran's right wrist was productive of weakened and reduced movement but was not productive of any restriction on range of motion or impact on the Veteran's ability to work.  Treatment records indicate that the Veteran is left hand dominant.  The October 2010 report also indicates that the Veteran used a cane to assist with walking and that the residuals of his cold injuries produced decreased balance and pain with walking, which would affect his ability to secure and maintain physical employment but which would not prevent him from being able to gain and maintain sedentary employment.  

At his April 2011 VA examination the Veteran reported that he has had constant aching in his fingers since service that cause stiffness and reduced dexterity.  He reported being able to work repairing generators, alternators and starters as long as it was not too cold.  He reported that he needed to be exposed to temperatures of 15 degrees or less for him to develop symptoms.  The examination report showed normal strength but decreased dexterity in the Veteran's hands.  These results were attributed to osteoarthritis and not residuals of his cold injury as the examiner found no objective evidence of cold injuries to the Veteran's hands.   In a June 2011 addendum the same examiner attributed the decreased manual dexterity, pain, and weakness in the Veteran's hands to the residuals of his cold injuries.

A December 2011 statement from the Veteran's treatment provider indicates that that the Veteran "has frost damage on his hands and feet" and that "this makes him unemployable."

A January 2014 VA examination report states that the Veteran's hearing loss and tinnitus would not preclude gainful employment as they result in only some difficulty understanding words in background noise but that Veteran can understand words in normal conversation without hearing aids.  The report also showed arthritic pain and stiffness in both of the Veteran's hands and his right wrist, which the Veteran reported had begun in 1951.  The Veteran's feet were noted to be productive of numbness all year every year since 1951, with cold sensitivity during the winter and prominent nail changes over the last few years.  The examiner opined that the Veteran's cold injury residuals would not impact his ability to work and that the Veteran's wrist injury, while previously causing intermittent problems, never prevented him from working. 

A January 2014 opinion on the Veteran's employability noted that the existing arthritis in the Veteran's hands and wrist and the cold injury residuals in his feet did not play a significant role during his time of regular employment up to age 65.  The examiner further opined however that the Veteran's current level of disability would have presented a more significant obstacle to employment with limitations in hand strength and dexterity, and a reduced ability to stand and walk.  The examiner also noted the Veteran suffers from dementia, which would hinder employability but which is not service connected.

Although the Veteran suffers from significant disabilities, the Board does not find that they render him, on their own, unemployable.   The Veteran has provided little in the way of statements or evidence addressing exactly how his service-connected disabilities would prevent him from performing his previous occupation, or any other occupation, other than to state that he does not think anyone would hire him based on his service-connected disabilities.  However, on his claim for TDIU the Veteran stated he has not attempted to obtain employment since he retired in 1994 and thus, there is little basis for this assumption.  Furthermore, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).


The opinion provided by the Veteran's private physician that the Veteran is unemployable due to cold-related injuries is merely a conclusory statement, unsupported by any basis or rationale.  Furthermore, the Board notes that while medical records show that opining physician has treated the Veteran for multiple medical issues, none of these issues are service connected. 

There is no indication in the record that his hearing loss or tinnitus impact the Veteran's ability to work.  The Veteran has noted difficulty standing and walking, especially over long distances, however the Veteran has not identified, and the record does not show that difficulty standing and walking would impact his previous position rebuilding starters and alternators or other any other sedentary work.  

While the Veteran's wrist and hand conditions would impact his ability to perform his previous job, the record does not indicate that these disabilities are severe enough to render him unemployable.  The Veteran has previously denied that his wrist condition ever interfered with his work, and that symptoms from the cold injury residuals to his hands would not become a problem unless the temperature dropped to 15 degrees.  While this would cause interference with his previous occupation under certain circumstances it would not and did not preclude employment.  While the record shows deterioration of the Veteran's feet and wrist condition since his retirement, he appears to report the same symptomatology for his hand condition that he encountered while he was employed full time.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  Van Hoose at 361 (1993).  Here the Veteran suffers from some weakness in his non-dominant wrist and some pain and stiffness in his hands, which is exacerbated by cold weather.  These symptoms are largely the same as those he experienced during his 27 years of full time employment.  The Board finds that although the Veteran is limited to sedentary work and that his wrist and hand conditions might reduce his effectiveness in his previous position, the preponderance of the evidence is against the Veteran's assertion that his service-connected disabilities alone preclude him from either obtaining or sustaining substantially gainful employment.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Michael E. Kilcoyne 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


